Brown, J.,
dissenting. I am of the firm opinion that the proposed constitutional amendment, as stated, is a flagrant and irreconcilable erosion of the constitutional right of citizens to know the basic essentials concerning a proposed amendment to the state’s Constitution.
Pivotal to this conclusion is the constitutional directive contained in Section lg, Article II of the Ohio Constitution, which provides that any initiative, supplementary or referendum petition “shall contain a full and correct copy of the title, and text of the law, section or item thereof sought to be referred, or the proposed law or proposed amendment to the Constitution.” The Constitution also requires that a true copy of any proposed constitutional amendment be published for five consecutive weeks preceding the election. Those mandates are unequivocally clear. This court has held, in paragraph three of the sylla*12bus of State, ex rel. Greenlund, v. Fulton (1919), 99 Ohio St. 168, that:
“The provisions of Section la et seq., Article II of the Constitution, for the filing of petitions for proposed amendments to the Constitution, for copies, arguments and explanations thereof, and for preparation of ballots so as to permit an affirmative or negative vote upon each law, section of law or proposed law, or proposed amendment to the Constitution, are mandatory. A submission of a proposed amendment to the Constitution without substantial compliance with the provisions of the sections of the Constitution referred to is invalid.”
Viewing the facts of the instant case, there are a panoply of omissions, inconsistencies and misrepresentations which will not only create an atmosphere of election confusion, but also completely negate the constitutional proscription embodied in Section Ig, Article II. The record is replete with points of omissions, inconsistencies and misrepresentations to wit:
1. The omission, based on the fact that the part-petitions, styled “initiative petition,” prepared by the Secretary of State and issued by the committee for circulation for use in securing signatures necessary to propose a Constitutional Amendment, omitted the “EFFECTIVE DATE AND BEPEAL” language.
2. The inconsistency, in that the part-petition document styled “intiative petition” was, in fact, summarily approved by the Attorney General with the “EFFECTIVE DATE AND BEPEAL” language within the full text of the proposed constitutional amendment.
3. The omission, based on the fact that the Secretary of State, on August 24,1972, in preparing and certifying the ballot for the general election to be held November 7, 1972, omitted the “EFFECTIVE DATE AND BEPEAL” language. . .
. 4. The misrepresentations given to citizens via advertisements ordered by the Secretary of State on September 24, 1972, which, again, omitted the “EFFECTIVE DATE AND BEPEAL” language.
*135. The inconsistencies and misrepresentations flowing from the fact that since the inception of the proposed amendment in January 1972 until the complaint in this action was filed on September 29, 1972, representations have been repeatedly made verbally, in the newspapers, and through other media that the proposed amendment would be effective January 1, 1973, and would not affect collection of income taxes due and owing for the year 1972.
6. The misrepresentation and inconsistency that the proposed amendment would; not become effective until January 1, 1972, when, in fact, it would become effective December 8, 1972, in accordance with Section lb, Article II of the Ohio Constitution.
These six points of omissions, inconsistencies and misrepresentations, represent a substantial prejudicial blow to the rights of Ohio citizens to reasonably know and understand the effect of the proposed constitutional amendment. But more than that, these errors create an insurmountable display of confusion for the citizens of the state. It is apparent, therefore, that Ohio electors will not be reasonably apprised in regard to the effect of this proposed amendment. In such a situation, this court should not permit a vote on a proposition where the electorate has been misled in a substantial way with regard to the effect of the proposition.
Moved by the inalienable right of Ohio citizens to have, at the very least, an unclouded and untainted picture concerning issues on the ballot, particularly in regard to proposed constitutional amendments, I must, in all earnestness, question the wisdom of my colleagues’ reasoning in this case..
The majority relies heavily on the time limitation clause contained in Section lg, Article II of the Constitution, i. e., “the petition and signatures upon such petitions, so verified, shall be presumed to be in all respects sufficient, unless not later than forty days before the election, it shall be otherwise proved.”
This time limiting clause of Section lg, Article II, is *14self-explanatory. However, it is of vital importance that this clause be read in conjunction with, and within, the total context of Section lg.
The unquestionable characterization of Section lg is ballot truthfulness. The central theme and: the loud message of Section lg is preparation of ballots in a manner which will leave little room for errors of interpretation by electors. This constitutional theme of ballot truthfulness is the uneontroverted essence, and, therefore, the substance, of Section lg.
It is noted, emphatically, that clauses which limit the time during which a complaint can be filed must be strictly construed. Nevertheless the absoluteness of such a clause is, I think, open to judicial scrutiny.3 Moreover, under the factual circumstances of this case, that is the 24-hour procedural filing error and the clear infringement of the constitutional mandate, i. e., glaringly apparent inconsistencies, it is manifestly evident that the constitutional mandate overwhelmingly and conclusively overrides the 24-hour procedural misgiving.
Thus, the slight procedural error, although of important persuasion, is overshadowed by more tantamount concern involving the constituional right of prospective voters to have ballot truthfulness. Consequently, in weighing and balancing the equitable propositions of the technical aspects of the law and of the Ohio Constitution, it is crystal clear to me that the inconsistencies of the part-petitions, omission of “EFFECTIVE DATE AND REPEAL” language, and the misrepresentations given to the public concerning the advertising, far outweigh the 40-day provision of Section lg, Article II of the Constitution.
I also believe that the only mandate of the Constitution is that there be substantial compliance with the constitutional initiative and referendum provisions. There is no question in my mind that there has been substantial compliance with those provisions. The complaint herein was filed on the 29th of September, 1972, 39 days before *15the election, only 24 hours after there would have been total compliance with such provision of the Constitution.
In Thrailkill v. Smith (1922), 106 Ohio St. 1, 11, the court said:
“Nothing contained in this opinion should be construed to lend encouragement to indirection or any effort to deceive or mislead the voters, and if this court should be convinced that the matter printed upon the ballot, or the arguments for and against distributed by the Secretary of State, would in fact mislead, or deceive, or defraud the voters, we would not hestitate to enjoin the submission. # # #77
Moreover, narrowing the scope of inquiry directly to the 366,036 initial signatories of the part-petition, which also omitted the “EFFECTIVE DATE AND REPEAL,” those electors have been directly denied their right of reasonable knowledge.
In Markus v. Bd. of Elections (1970), 22 Ohio St. 2d 197, the court said, at page 203:
“A ballot statement drawn pursuant to a referendum petition is crucial to the integrity of the constitutional safeguard of referendum. It is only from the ballot statement that the ultimate deciders of the question can arrive at an efficacious and intelligent expression of opinion. The ballot must fairly and accurately present a statement of the question or issue to be decided in order to assure a free, intelligent and informative vote by the average citizen affected. ’ ’
Buttressing this argument is the fact that the summary as required by R. C. 3519.01, is to “properly advise those who are asked to either sign the petition or to support the amendment at the polls, of the character and purport of the amendments without the necessity of perusing them at length.” (Emphasis added.) State, ex rel. Hubbell, v. Bettman (1931), 124 Ohio St. 24.
Consequently, the omission of “EFFECTIVE DATE AND REPEAL” language is not only violative of Section ]g, Article II, but also of the principle pronounced in State, ex rel Hubbell, v. Bettman, supra.
Singular attention must be given to No. 6 of the *16points concerning omissions, inconsistencies, and misrepresentations, which involves the “EFFECTIVE DATE” of the proposed amendment. This factor takes on critical dimensions in light of the fact that the proposed amendment would prohibit the assessment of any state income tax liability from the actual effective date of December 8, 1972 to December 31, 1972.
Omission of the “EFFECTIVE DATE AND REPEAL” would necessitate invoking the provisions of Section lb of Article II that:
“Any proposed law or amendment to the Constitution submitted to the electors as provided in la and lb, if approved by a majority of the electors voting thereon, shall take effect thirty days after the election at which it was approved * * *.”
Thus, the effective date is December 8, contrary to all advertisements given previously. It is significant to note also that the “EFFECTIVE DATE” cannot, unless by a vote of the electorate amending the Constitution, be changed.
This court has held, in paragraph one of the syllabus of Euclid v. Heaton (1968), 15 Ohio St. 2d 65:
“A provision in a joint resolution of the Greneral Assembly of Ohio, submitting to the electors of the state a proposed amendment to the Constitution, that the same shall not go into effect until a time later than that fixed by Section 1 of Article XVI of the Constitution, is inoperative and void, unless the proposition to postpone the taking effect of such proposed amendment beyond the time named in the Constitution is also submitted to the electors of the state and adopted by a majority of those voting on the proposition.”
In conclusion, the substance of this dissent is within the direct confines of proper fairness to electors to be apprised of the truth concerning proposed constitutional amendments. To do less would not only abridge a constitutionally protected right, but, equally important, deny electors the right to make a decision on the proposed amendment free of all omissions, inconsistencies and misrepresentations.

This argument does not give cognizance to those situations which involve complainants who have slept on their rights.